Citation Nr: 0949012	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-30 862A	)	DATE
	)
	)


THE ISSUE

Whether a May 1985 Board decision was clearly and 
unmistakably erroneous when it denied a higher initial rating 
for residuals of a left wrist and hand laceration to include 
scarring?



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD
W. T. Snyder, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
January 1980 to August 1982.

2.  The Veteran has failed to assert a specific error in the 
Board's May 1985 decision and how, but for that error, the 
result would have been different.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In his substantive appeal the Veteran asserts that the RO 
committed clear and unmistakable error in a February 1984 
rating decision that allowed service connection for the 
wrist laceration residuals and assigned his initial 
evaluation.  The appellant appealed that decision, however, 
and the Board affirmed the denial in a May 1985 decision.  
Under those circumstances, the original determination by the 
RO was subsumed by the Board's May 1985 decision.  38 C.F.R. 
§ 20.1104.  As a result, the Veteran must in fact assert 
clear and unmistakable error in the Board's May 1985 
decision.

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2009).

In this case, however, the Veteran has failed to assert a 
specific error in the Board's May 1985 decision and how, but 
for that error, the result would have been different.  
Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) (2009), the 
motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.


	                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2009) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2009).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


